USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 97-1115                                   GERTRUDE GOROD,                                Plaintiff, Appellant,                                          v.                    DEPARTMENT OF EMPLOYMENT AND TRAINING, ET AL.,                                Defendants, Appellees.                                 ____________________                    APPEALS FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                   [Hon. Robert B. Collings, U.S. Magistrate Judge]                                             _____________________                                 ____________________                                        Before                                Torruella, Chief Judge,                                           ___________                           Stahl and Lynch, Circuit Judges.                                            ______________                                 ____________________            Gertrude Gorod on brief pro se.            ______________            Scott Harshbarger,  Attorney General, Richard  H. Spicer  and Lucy            _________________                     __________________      ____        A. Wall, Assistant Attorneys General, on brief for appellees.        _______                                 ____________________                                   OCTOBER 9, 1997                                 ____________________                 Per Curiam.   Pro se plaintiff Gertrude  Gorod commenced                 __________    ___ __            this action against the Department of Employment and Training            (DET) and several of its employees seeking relief under Title            VII of the 1964 Civil Rights Act, 42  U.S.C.   2000e, and the            Age Discrimination in Employment Act (ADEA), 29 U.S.C.    621            et seq.1   The  district court  dismissed plaintiff's  claims                   1            against  the DET  as a  sanction for  failing to  comply with            numerous discovery  orders.   Plaintiff's claims  against the            other  defendants had been previously dismissed on the ground            that     employees  cannot  be  liable  in  their  individual            capacities under Title VII or the ADEA.                 Having thoroughly reviewed  the record and  the parties'            briefs on appeal, we conclude that the district court did not            abuse its discretion in dismissing plaintiff's claims against            the DET.  See Valentine v. Museum  of Modern Art, 29 F.3d 47,                      ___ _________    _____________________            48 (2d  Cir. 1994).  We  need not decide whether  the court's            ruling dismissing the individual defendants was  correct, for            it  is clear  that had  this ruling  not been  entered, these            claims would  have  been  dismissed  along  with  plaintiff's            claims against the  DET.  Plaintiff's persistent  refusals to            comply with  the district  court's discovery  orders provides            independent  justification for  the dismissal  of her  claims            against the  individual defendants.   Plaintiff's  contention                                            ____________________               1The  individual  defendants  are  Nils  Nordberg,  Doreen               1            Gately, Anna McKeon and John Marra.                                          -2-            that the  district  court erred  in  denying her  motions  to            sanction defense counsel is wholly meritless.                 Accordingly,  the  judgment  of  the  district court  is            summarily affirmed.  See Local Rule 27.1.                      ________   ___                                         -3-